Citation Nr: 1546883	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-33 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 30, 2010 for the grant of service connection for PTSD, to include consideration of whether there was clear and unmistakable error in an earlier final decision.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran withdrew his request for a hearing before the Board in an August 2015 statement.  

The issue of entitlement to an effective date prior to September 30, 2010 for the grant of service connection for PTSD, to include consideration of whether there was clear and unmistakable error in an earlier final decision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 24, 2015 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his agent that a withdrawal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In January 1994, the Veteran submitted a claim for several issues, including a nervous disorder.  In May 1994, the RO issued a decision, denying the claim for a nervous disorder, stating that service medical records showed that the disorder pre-existed service and was not aggravated during service.  The decision was never appealed, and became final.

In May 2002, the Veteran submitted a claim for PTSD and schizo-affective disorder.  In September 2002, the RO issued a decision, denying the claim for PTSD as lacking a valid stressor, and denying the claim for schizo-affective disorder as lacking a current diagnosis.  Reading the claim broadly, the RO also re-examined the issue of a nervous disorder and/or paranoid psychosis, again determining that the evidence of record showed that the disability predated service and did not worsen as a result of service.  Again, the decision was not appealed, and became final.

In September 2010, the Veteran submitted a claim for PTSD or any other acquired mental disorder.  The RO interpreted this as a request to reopen the 2002 claim, and in a January 2011 rating decision denied reopening on the basis of lack of new and material evidence.  The Veteran filed a timely Notice of Disagreement (NOD), and on April 20, 2012 his representative submitted a statement suggesting, among other things, that the previous decisions had been "in error" because they disagreed with the findings of the Navy Medical Board Report on the Veteran's dismissal from service in 1977.  In a second statement, received on April 24, 2012, the Veteran's representative mentions the term "CUE" (Clear and Unmistakable Error) for the first time.

In July 2012, the RO granted service connection at 10 percent, determining that the Veteran was 70 percent disabled by his current psychiatric problems and offsetting that by 60 percent which the RO found predated the Veteran's service.  The RO did not discuss new and material evidence or CUE.  The Veteran's PTSD rating was increased to 70 percent effective September 30, 2010 in a November 2010 rating decision.  

In August 2013, the RO issued a statement of the case (SOC) denying entitlement to an earlier effective date, stating that the date of the claim was the earliest effective date warranted.  The RO discusses the 2002 decision, but only notes that it became final, as it was not appealed.  The RO does not examine that decision or the 1994 decision for CUE, nor mention the CUE issue in any way.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case in an August 2015 statement, the Veteran through his agent has withdrawn the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration pertaining to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.





REMAND

At various times, the Veteran and his agent have alleged CUE in the RO's decisions.  For example, in a December 2012 appeal status election form, the Veteran writes "CUE has been filed."  In the Veteran's September 2013 VA Form 9, he claims that factual findings by the RO are "clearly erroneous" and seeks an earlier effective date of May 20, 2002.  In an August 2015 Statement in Support of Claim, the Veteran's representative states that "the [V]eteran withdraws all issues from appeal except for the issue of a 1994 effective date issue based on clear and unmistakable error."

The RO has not addressed the Veteran's CUE claims, nor has it discussed whether the Veteran has alleged CUE with sufficient specificity to support a claim.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (for a CUE claim, the claimant must provide some degree of specificity as to what the alleged error is.)  

A remand of the issue of an earlier effective date is warranted because it is inextricably intertwined with the issue of CUE.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate any CUE claims properly alleged in either the May 1994 or September 2002 ratings decisions with regard to the claim for an earlier effective date for the grant of service connection for PTSD prior to September 30, 2010.  These issues are considered inextricably intertwined.  

2.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


